Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1200 Page 1 of 11




 1 ETHAN P. DAVIS
   Acting Assistant Attorney General
 2
   ROBERT S. BREWER, JR.
 3 United States Attorney
   ALEXANDER K. HAAS
 4
   Director, Federal Programs Branch
 5 JACQUELINE COLEMAN SNEAD
   Assistant Director, Federal Programs Branch
 6
   STEPHEN EHRLICH
 7 Trial Attorney (N.Y. Bar No. 5264171)
   United States Department of Justice
 8
   Civil Division, Federal Programs Branch
 9 P.O. Box 883
   Washington, DC 20044
10
   Tel.: (202) 305-9803
11 Email: stephen.ehrlich@usdoj.gov
12 Attorneys for the United States
13
14                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
15
    THE GEO GROUP, INC.,                  Case No. 3:19-cv-02491-JLS-WVG
16
                                          Case No. 3:20-cv-00154-JLS-WVG
17                         Plaintiff,
18                                        THE UNITED STATES’
                    v.                    SUPPLEMENTAL BRIEF IN
19                                        RESPONSE TO THE COURT’S
    GAVIN NEWSOM, et al.,                 REQUEST FOR ADDITIONAL
20
                                          BRIEFING (ECF NO. 45)
21                         Defendants.
                                          [Memorandum]
22
    UNITED STATES OF AMERICA,
23                                        Hearing Date: July 16, 2020
                           Plaintiff,     Hearing Time: 1:30 p.m.
24
                                          Courtroom: 4D
25                  v.
26
     GAVIN NEWSOM, et al.,
27
28                     Defendants.
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1201 Page 2 of 11




 1                                    INTRODUCTION
 2         The United States writes to address “whether A.B. 32 is a direct regulation of
 3   the United States in violation of intergovernmental immunity.” Order at 1, ECF
 4   No. 45. The answer is yes. The Supremacy Clause flatly prohibits state regulation of
 5   federal operations. And by attempting to dictate how the U.S. Marshals Service
 6   (USMS), the federal Bureau of Prisons (BOP), and Immigration and Customs En-
 7   forcement (ICE) house their prisoners and detainees, California has done exactly
 8   that. So the Court should bypass the red herring of whether federally contracted
 9   detention facilities are “federal installations,” should disregard inapposite cases about
10   the “legal incidence” of a state tax on the United States or “federal instrumentalities,”
11   and should enjoin A.B. 32 as it applies to the Federal Government and its contrac-
12   tors. See id. at 1–2 (requesting briefing on the “legal incidence” of A.B. 32, whether
13   entities operating private detention facilities are “federal instrumentalities,” and
14   whether such facilities are “federal installations”); U.S. Mot. for Prelim. & Perm. Inj.
15   [Pl.’s Mot.] at 14–18, ECF No. 8; U.S. Opp’n & Reply [Pl.’s Reply] at 3–8,
16   ECF No. 22.
17                                       ARGUMENT
18    I.   STATES VIOLATE INTERGOVERNMENTAL IMMUNITY WHEN THEY
19         DIRECTLY REGULATE FEDERAL OPERATIONS
20         “[U]nder the intergovernmental immunity component of the Supremacy
21   Clause to the United States Constitution, states may not directly regulate the Federal
22   Government’s operations or property.” Blackburn v. United States, 100 F.3d 1426,
23   1435 (9th Cir. 1996). This bar on state regulation of federal operations is not new.
24   Two centuries ago, Chief Justice Marshall wrote that States cannot interfere with the
25   “legitimate operations” of the Federal Government because “[i]t is of the very es-
26   sence of supremacy, to remove all obstacles to [the Federal Government’s] action
27
28
                                                                     United States’ Suppl. Br.| 1
                                                                      3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1202 Page 3 of 11




 1   within its own sphere, and so to modify every power vested in subordinate govern-
 2   ments, as to exempt its own operations from their own influence.” McCulloch v. Mar-
 3   yland, 17 U.S. 316, 427 (1819) (Marshall, C.J.). Nor is this concept outdated. Chief
 4   Justice Roberts, writing for the Court just last month, reaffirmed that “the Constitu-
 5   tion guarantees ‘the entire independence of the General Government from any con-
 6   trol by the respective States,’” and he reiterated that States can neither “control the
 7   operations of the constitutional laws enacted by Congress,” nor impede the Execu-
 8   tive Branch’s “execution of those laws.” Trump v. Vance, 140 S. Ct. 2412, 2425 (2020)
 9   (quoting Farmers & Mechanics Sav. Bank of Minneapolis v. Minnesota, 232 U.S. 516, 521
10   (1914) & McCulloch, 17 U.S. at 436).
11         Between the words of Chief Justice Marshall and Chief Justice Roberts lies 200
12   years of Supreme Court case law repeatedly holding that “activities of the Federal
13   Government are free from regulation by any state.” See, e.g., Mayo v. United States, 319
14   U.S. 441, 445 (1943); Arizona v. California, 283 U.S. 423, 451 (1931) (“The United
15   States may perform its functions without conforming to the police regulations of a
16   state.”); Union Pac. R. Co. v. Peniston, 85 U.S. 5, 36–37 (1873) (explaining that a state
17   tax on federal operations “is a direct obstruction to the exercise of Federal powers”);
18   see also Vance, 140 S. Ct. at 2442–43 & n.5 (Alito, J., dissenting) (collecting cases for
19   the proposition that “two centuries of case law prohibit the States from taxing, reg-
20   ulating, or otherwise interfering with the lawful work of federal agencies, instrumen-
21   talities, and officers”). Cases within the Ninth Circuit hold the same. See, e.g., Boeing
22   Co. v. Movassaghi, 768 F.3d 832, 839 (9th Cir. 2014) (finding an intergovernmental
23   immunity violation where state law “directly interfere[d] with the functions of the
24   federal government”); Blackburn, 100 F.3d at 1435 (“[S]tates may not directly regulate
25   the Federal Government’s operations or property.”); Resolution Tr. Corp. v. California,
26   851 F. Supp. 1453, 1456 (C.D. Cal. 1994) (“States may not directly regulate the federal
27   government’s activities or property.”). And this Court should too.
28
                                                                     United States’ Suppl. Br.| 2
                                                                      3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1203 Page 4 of 11




 1 II.     A.B. 32 VIOLATES INTERGOVERNMENTAL IMMUNITY BECAUSE                                  IT
           DIRECTLY REGULATES FEDERAL OPERATIONS
 2
 3         A.B. 32 directly regulates federal operations by preventing the United States
 4   from contracting for private detention facilities. See Pl.’s Mot. at 14–18; Pl.’s Reply
 5   at 3–8. The law does not simply make all federal options more expensive (as the
 6   state law upheld in North Dakota did).1 It does not merely impose state licensing
 7   standards on federal contractors (as the state law struck down in Leslie Miller did).2
 8   And it does not just mandate higher operational standards for a federal contractor
 9   than those set by the Federal Government (as the state law struck down in Boeing
10   did). Instead, A.B. 32 goes much further by eliminating the United States’ ability to
11   contract for private detention facilities altogether—it dictates, in other words, that the
12   Federal Government cannot house its own prisoners and detainees in the manner it
13   has long chosen to do so.3
14
15
           1
             In North Dakota v. United States, 495 U.S. 423, 425 (1990) (plurality), unlike here,
16 “the [state] regulations did not attempt to alter the criteria under which the federal
   government made its decision,” nor did “those [state] regulations prevent the federal
17 government from selecting the bid it believed was most competitive or otherwise en-
   able the [S]tate to second-guess the federal government’s judgment as to who should
18 supply the federal enclave.” United States v. Virginia, 139 F.3d 984, 990 n.7 (4th Cir.
   1998) (Luttig, J.). Nothing in North Dakota abrogates the fundamental principle—af-
19 firmed   in two centuries of case law both predating and postdating North Dakota—that
   States cannot regulate federal operations. Contra Defs.’ Reply at 2, ECF No. 23. And
20 in any event, the plurality opinion in North Dakota does not govern because “the hold-
   ing of the Court may be viewed as that position taken by those Members who con-
21 curred in the judgment[] on the narrowest grounds.” Ramos v. Louisiana, 140 S. Ct.
   1390, 1403 (2020). That was Justice Scalia’s concurrence, which held that the Twenty-
   first
22 powersAmendment “is binding on the Federal Government like everyone else, and em-
             North Dakota to require that all liquor sold for use in the State be purchased
23 from   a licensed  in-state wholesaler.” North Dakota, 495 U.S. at 425.
           2
             See Pl.’s Mot. at 15–16 (discussing Leslie Miller, Inc. v. Arkansas, 352 U.S. 187,
24 189–90 (1956) (per curiam)).
           3
             The effect on the Unites States’ decisional process here goes far beyond the
25 state licensing regime invalidated in Leslie Miller, which also went far beyond the “inci-
   dental effect” of state regulations at issue in North Dakota. See Pl.’s Mot. at 15–16;
26 Virginia, 139 F.3d at 990 n.7 (“The contrast between the incidental effect of the North
   Dakota regulations on the federal government’s decisional processes and the direct
27 interference of the Arkansas regulations in Leslie Miller . . . with those processes is stark
   indeed.”).
28
                                                                       United States’ Suppl. Br.| 3
                                                                        3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1204 Page 5 of 11




 1         Put simply, A.B. 32 usurps the Federal Government’s decisional process by
 2   overriding the Executive Branch’s judgment in contracting for private detention fa-
 3   cilities. It does not matter whether A.B. 32 accomplishes this improper goal by di-
 4   rectly prohibiting the Federal Government from contracting for private detention
 5   facilities, or by prohibiting federal contractors (as here) from renewing or entering
 6   contracts with the Federal Government. See Cal. Penal Code §§ 9501, 9505. They
 7   are two sides of the same unconstitutional coin. And both are equally repugnant to
 8   the Supremacy Clause because a state law need not “expressly name the Federal Gov-
 9   ernment as its intended object of regulation” to “directly regulate the United States.”
10   United States v. California, 2018 WL 5780003, at *4 (E.D. Cal. Nov. 1, 2018).
11         If States could regulate (or outright ban) certain contracts with the United
12   States, the Federal Government would grind to a halt. Chief Justice Marshall rejected
13   such a preposterous theory of state power almost two centuries ago. See Pl.’s Mot.
14   at 18; Pl.’s Reply at 5. Just as a State cannot prevent a federal “contractor [ ] supplying
15   a military post with provisions” from “making purchases within any State, or from
16   transporting the provisions to the place at which the troops were stationed,” Osborn
17   v. Bank of U.S., 22 U.S. 738, 867 (1824) (Marshall, C.J.), neither can a State prevent
18   federal contractors from supplying the Federal Government with private detention
19   facilities to house federal prisoners and detainees. See, e.g., United States v. California,
20   921 F.3d 865, 880 (9th Cir. 2019) (noting that intergovernmental immunity is impli-
21   cated when state laws “directly or indirectly affect[] the operation of a federal pro-
22   gram or contract”); Boeing, 768 F.3d at 839 (finding intergovernmental immunity
23   violated where a state law “directly interfere[d] with the functions of the federal gov-
24   ernment” by “regulat[ing] not only the federal contractor but the effective terms of
25   [the] federal contract itself”); GEO Group, Inc. v. City of Tacoma, 2019 WL 5963112, at
26   *5 (W.D. Wash. Nov. 13, 2019) (“The intergovernmental immunity doctrine . . .
27
28
                                                                       United States’ Suppl. Br.| 4
                                                                        3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1205 Page 6 of 11




 1   appl[ies] to federal contractors insofar as the challenged law regulates what the federal
 2   contractors have to do or how they do it pursuant to their contracts.”).
 3         But while States cannot regulate the operations of the Federal Government or its
 4   contractors (qua contractors) at all, States can regulate the property of federal contrac-
 5   tors if they do so on equal terms as other property.4 See Pl.’s Mot. at 14–15 (collecting
 6   cases). And when those state regulations are taxes, the taxes cannot amount to direct
 7   taxation of the Federal Government. See South Carolina v. Baker, 485 U.S. 505, 523
 8   (1988) (“States can never tax the United States directly but can tax any private parties
 9   with whom it does business, even though the financial burden falls on the United
10   States, as long as the tax does not discriminate against the United States or those with
11   whom it deals.”).
12         A state tax equates to direct taxation of the Federal Government “when the
13   levy falls on the United States itself, or on an agency or instrumentality so closely
14   connected to the Government that the two cannot realistically be viewed as separate
15   entities.” United States v. California, 507 U.S. 746, 753 (1993); see Order at 1–2 (re-
16   questing briefing on whether entities operating private detention facilities are “federal
17   instrumentalities”). “[T]here is ‘no simple test for ascertaining whether an institution
18   is so closely related to governmental activity as to become a tax-immune instrumen-
19   tality.’” Nevada ex rel. Hager v. Countrywide Home Loans Servicing, LP, 812 F. Supp. 2d
20   1211, 1216 (D. Nev. 2011) (quoting Dep’t of Employment v. United States, 385 U.S. 355,
21   358–59 (1966)). But the Ninth Circuit has framed that inquiry “very broad[ly]” by
22   looking at “whether the entity performs an important governmental function.” Lewis
23   v. United States, 680 F.2d 1239, 1242 (9th Cir. 1982); Nevada, 812 F. Supp. 2d at 1216.
24   Likewise, there is no simple test for determining whether a state tax on a non–federal
25
26
         4
           For this reason, the States’ inability to regulate federal operations does not, as
27 Defendants maintained at oral argument, render intergovernmental immunity’s dis-
   crimination prong superfluous. See Tr. 86:12–21.
28
                                                                      United States’ Suppl. Br.| 5
                                                                       3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1206 Page 7 of 11




 1   instrumentality falls on the United States itself. See Order at 1–2 (requesting briefing
 2   on the “legal incidence” of A.B. 32). Courts will look “beyond the bare face of the
 3   taxing statute to consider all relevant circumstances” and determine whether the
 4   United States bears the “legal incidence” of the tax, rather than the “economic bur-
 5   den” imposed by the tax. United States v. Delaware, 958 F.2d 555, 560–61 (3d Cir.
 6   1992) (quoting United States v. City of Detroit, 355 U.S. 466, 469 (1957)); cf. Confederated
 7   Tribes & Bands of the Yakama Indian Nation v. Gregoire, 658 F.3d 1078, 1084–85 (9th
 8   Cir. 2011) (explaining that the legal-incidence test requires a court to “determine
 9   which entities or individuals will likely face detrimental legal consequences if the tax
10   is not paid,” and noting that “legal-incidence determinations necessarily will depend
11   on myriad, often situation-specific factors”).
12         That framework—examining whether the “legal incidence” of a state tax falls
13   on the United States or “federal instrumentalities”—is inapplicable where, as here, a
14   State directly regulates federal operations. In such circumstances, the “legal inci-
15   dence” of a state law will always fall on “the United States itself,” California, 507 U.S.
16   at 753, a federal “instrumentality” performing “an important governmental func-
17   tion,” Lewis, 680 F.2d at 1242, or both. Here, for example, A.B. 32 prohibits the
18   Federal Government and its private-detention-facility suppliers from entering or re-
19   newing a contract to perform the sovereign task of housing federal prisoners and
20   detainees. So the “legal incidence” of A.B. 32, by definition, falls on the Federal
21   Government. 5 Cf. Delaware, 958 F.2d at 561 (recognizing the “per se rule on legal
22   incidence: if a state tax on a supplier is mandatorily passed through to the United
23
24
          5
            While the state-taxation concept of “federal instrumentalities” is inapposite for
25 the reasons explained above, federal contractors operating private detention facilities
   should be considered “federal instrumentalities” for these purposes because they per-
26 form a crucially important governmental function—housing federal prisoners and de-
   tainees. Lewis, 680 F.2d at 1242; see Pl.’s Mot. at 23 (explaining that Federal
27 Government has both the unquestionable power and the unflinching obligation to
   house those in its custody).
28
                                                                       United States’ Suppl. Br.| 6
                                                                        3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1207 Page 8 of 11




 1   States as a consumer, the seemingly indirect tax is functionally indistinguishable from
 2   a tax directly imposed on the United States and is therefore unconstitutional”); see
 3   Pl.’s Mot. at 36–42 (explaining that A.B. 32 “could cripple federal law enforcement
 4   operations in California” due to costly out-of-state relocation of federal prisoners
 5   and detainees, frequent and costly transport of prisoners and detainees after reloca-
 6   tion, and obstruction of federal proceedings).
 7         That is why the Ninth Circuit has not employed the inapposite state-taxation
 8   framework when a State regulates federal operations. 6 In Boeing, for example, Cali-
 9   fornia attempted to impose more-stringent environmental cleanup standards on a
10   federal contractor (Boeing) than those imposed on the contractor by the U.S. De-
11   partment of Energy. 768 F.3d at 834–37. In finding the state law unconstitutional,
12   the Ninth Circuit did not examine the law’s “legal incidence” or ascertain whether
13   Boeing was a “federal instrumentality.” See id. at 839 (distinguishing cases concerning
14   “generally applicable state tax laws” because those “tax laws did not regulate what
15   the federal contractors had to do or how they did it pursuant to their contracts”).
16   Instead, the court held that California violated intergovernmental immunity because
17   it “directly interfere[d] with the functions of the federal government” by improperly
18   “overrid[ing] federal decisions as to necessary decontamination measures” and “reg-
19   ulat[ing] not only the federal contractor but the effective terms of [the] federal con-
20   tract itself.” Id. at 840. Here, again, A.B. 32 goes further than the laws struck down
21   in Boeing and other federal-contractor cases because it bans the United States’ con-
22   tracts altogether. Pl.’s Mot. at 15–16; Pl.’s Reply at 6.
23
24
25         Although the principles of intergovernmental-tax immunity apply to broader
           6
   intergovernmental-immunity doctrine, California, 921 F.3d at 883, the applicability of
26 general principles says nothing about the applicability of a particular analytical frame-
   work. Like intergovernmental immunity, preemption doctrine also springs from the
27 Supremacy Clause and McCulloch, but different analyses apply to different types of
   preemption. See Kansas v. Garcia, 140 S. Ct. 791, 802–07 (2020).
28
                                                                    United States’ Suppl. Br.| 7
                                                                     3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1208 Page 9 of 11




 1 III.     FEDERALLY CONTRACTED DETENTION FACILITIES ARE FEDERAL
            INSTALLATIONS, BUT THE COURT NEED NOT DECIDE THIS ISSUE
 2
 3          A.B. 32’s unabashed interference with federal operations violates intergovern-
 4   mental immunity regardless of whether federally contracted private detention facili-
 5   ties are “federal installations.” Order at 1–2 (requesting briefing on whether private
 6   detention facilities are “federal installations”); see Sections I. & II., supra; Pl.’s Mot. at
 7   14–18. But they are. “It is well settled that the activities of federal installations are
 8   shielded by the Supremacy Clause from direct state regulation unless Congress pro-
 9   vides clear and unambiguous authorization for such regulation.” Goodyear Atomic
10   Corp. v. Miller, 486 U.S. 174, 180 (1988) (quotation omitted). And it is equally well
11   settled that “federally owned facilit[ies] performing a federal function” are so
12   shielded. Id. at 181. For El Centro SPC and Taft CI, then, A.B. 32 represents an
13   obvious Supremacy Clause violation. See Pl.’s Mot. at 16–17; Pl.’s Reply at 7–8. De-
14   fendants have never defended A.B. 32’s impermissible regulation of those federal
15   installations and, in fact, attempted to disavow any such regulation at oral argument
16   despite A.B. 32’s plain language.7 See Pl.’s Reply at 7–8; Tr. 43:8–25.
17          The law concerning federal installations is less clear for the remaining detention
18   facilities at issue, all of which are privately owned and operated. But under the Ninth
19   Circuit’s reasoning in Boeing, those facilities are also considered “federal installations,”
20   at least insofar as they house prisoners and detainees on behalf of the Federal Gov-
21
22
23          7
               See Cal. Penal Code § 9500(b) (defining “Private detention facility” as “a de-
24   tention facility that is operated by a private, nongovernmental, for-profit entity” regard-
     less of whether it is owned by the United States (emphasis added)); id. § 9503
     (exempting “privately owned property . . . that is leased and operated” by a law enforcement
25   agency, but not exempting any federally owned property (emphasis added)). As
     prompted by the Court, Order at 2 n.1, Plaintiffs GEO and the United States contacted
26   Defendants concerning a possible non-enforcement stipulation for federally owned
     facilities. No stipulation has been reached to date. And if no stipulation is entered by
27   the time the Court rules on the United States’ motion, the Court should rule that
     A.B. 32 is unconstitutional for both privately- and federally-owned detention facilities.
28
                                                                         United States’ Suppl. Br.| 8
                                                                          3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1209 Page 10 of 11




  1   ernment. In Boeing, the Ninth Circuit found a violation of intergovernmental immun-
  2   ity and noted that the environmental cleanup on private property was “shielded by the
  3   Supremacy Clause from direct state regulation” because it was conducted on a “fed-
  4   eral installation.” Boeing, 768 F.3d at 840 (quoting Goodyear, 486 U.S. at 180); id. at
  5   838 (finding standing because the state law at issue “prohibit[ed] Boeing from trans-
  6   ferring its own real property”); Boeing Co. v. Robinson, 2011 WL 1748312, at *1 (C.D.
  7   Cal. Apr. 26, 2011) (noting that Boeing owned 2,398 acres of the relevant property),
  8   aff’d sub nom. Boeing Co. v. Movassaghi, 768 F.3d 832 (9th Cir. 2014).
  9         So too here. Even though federal contractors house federal prisoners and de-
 10   tainees at privately-owned-and-operated detention facilities, they do so on behalf of
 11   the Federal Government. So they are shielded from direct state regulation “unless
 12   Congress provides clear and unambiguous authorization for such regulation.” Good-
 13   year, 486 U.S. at 180. It has not. No statute authorizes state regulation of BOP- and
 14   ICE-contracted facilities, at least insofar as their contracts for federal prisoner and
 15   detainee housing are concerned. See 8 U.S.C. § 1231(g)(1); 18 U.S.C. § 3621(b). De-
 16   fendants have never contended otherwise. As for USMS, Defendants have argued
 17   that Congress authorized state regulation of private detention facilities. See 18 U.S.C.
 18   § 4013(c)(2). But as the United States explained, and as the Court recognized, De-
 19   fendants’ argument is fatally flawed. Pl.’s Reply at 23–24; Tr. 9:10–19.
 20         The Court need not decide whether federally-contracted detention facilities are
 21   “federal installations,” as California’s direct regulation of federal operations alone
 22   resolves this case. See Sections I. & II., supra; Pl.’s Mot. at 14–18. But if the Court
 23   does reach that question, it should find A.B. 32 unconstitutional for the additional
 24   reason that it regulates not only federal operations, but those operations of federal
 25   installations.
 26
 27
 28
                                                                       United States’ Suppl. Br.| 9
                                                                        3:19-cv-02491-JLS-WVG
Case 3:19-cv-02491-JLS-WVG Document 50 Filed 08/04/20 PageID.1210 Page 11 of 11




  1                                    CONCLUSION
  2        For the reasons explained above, in the United States’ motion for preliminary
  3   and permanent injunction (ECF No. 8), and in the United States’ reply in further
  4   support of that motion (ECF No. 22), the Court should preliminarily and perma-
  5   nently enjoin A.B. 32 as it applies to the Federal Government and its contractors.
  6
  7   DATED: August 4, 2020                 Respectfully submitted,
  8
                                            ETHAN P. DAVIS
  9                                         Acting Assistant Attorney General
 10
                                            ROBERT S. BREWER, JR.
 11                                         United States Attorney
 12
                                            ALEXANDER K. HAAS
 13                                         Director, Federal Programs Branch
 14
                                            JACQUELINE COLEMAN SNEAD
 15                                         Assistant Director, Federal Programs Branch
 16
                                            /s/ Stephen Ehrlich
 17                                         STEPHEN EHRLICH
                                            Trial Attorney
 18
                                            United States Department of Justice
 19                                         Civil Division, Federal Programs Branch
                                            1100 L Street, N.W.
 20
                                            Washington, DC 20005
 21                                         Tel.: (202) 305-9803
                                            Email: stephen.ehrlich@usdoj.gov
 22
 23                                         Counsel for the United States
 24
 25
 26
 27
 28
                                                                    United States’ Suppl. Br.| 10
                                                                       3:19-cv-02491-JLS-WVG
